U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 (Post-Effective Amendment No.3 to Form SB-2) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Jumpkicks, Inc. (Exact name of Registrant as specified in its charter) DELAWARE 26-0690857 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) Jumpkicks, Inc. 632 Marsh Creek Court. Henderson, NV 89002 800-886-0684 Corporation Service Company 2711 Centerville Road, Suite 400 Wilmington, Delaware 19808 (866) 403-5272 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) (Address, including zip code, and telephone number, including area code, of agent for service of process) Primary Standard Industrial Classification Code Number: Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box |X| If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer|| Accelerated filer|| Non-accelerated filer|| Smaller reporting company|X| THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. COPIES OF COMMUNICATIONS TO: Cane Clark, LLP 3273 E. Warm Springs Las Vegas, NV 89120 (702) 312-6255 Fax: (702) 944-7100 Explanatory Note The Registrant files this post-effective amendment number three to its Registration Statement on Form SB-2 (No. 333-148922) as initially filed with the Securities and Exchange Commission on January 29, 2008. This amendment includes the audited financial statements for the fiscal year ended October 31, 2009, and the re-audited financial statements for the fiscal year ended October 31, 2008 both of which were filed with the Registrant’s Annual report on Form 10-K with the Securities and Exchange Commission on February 16, 2010. The Registrant’s SB-2 filing on January 29, 2008 contained financial statements for the period ended October 31, 2008 that were audited by the Registrant’s previous independent registered public account firm, Moore & Associates Chartered. This post-effective amendment contains re-audited financial statements for the fiscal year ended October 31, 2008 upon changing the Registrant’s independent registered public account firm in September 2009 to Silberstein Ungar, PLLC (formerly known as and known as at the time of the filing as Maddox Ungar Silberstein, PLLC). This amendment also includes the unaudited financials for the three months ended April 30, 2010 which were filed with the Registrant’s first quarter report on Form 10-Q/A with the Securities and Exchange Commission on June 29, 2010. The Registrant is filing this amendment to its previous Registration Statement on Form SB-2 under the cover of Form S-1 pursuant to the compliance provisions in SEC Release No. 33-8876, which allows registrants that filed a registration statement under cover of Form SB-2 to amend such registration statements under cover of Form S-1. The Registrant previously paid a registration fee of $0.53 in connection with the filing of the initial registration statement on Form SB-2 (No. 333-148922) filed with the Securities and Exchange Commission on January 29, 2008. 2 Table of Contents The information in this prospectus is not complete and may be changed.The selling shareholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, Dated August 9 , 2010 PROSPECTUS JUMPKICKS, INC. COMMON STOCK The selling shareholders named in this prospectus are offering up to 860,000 shares of common stock offered through this prospectus.We will not receive any proceeds from this offering and have not made any arrangements for the sale of these securities. Offering Price Underwriting Discounts and Commissions Proceeds to Selling Shareholders Per Share None Total None Our common stock is listed for quotation on the Financial Industry Regulatory Authority’s Over the Counter Bulletin Board (“OTCBB”) under the symbol “JKIK” but no market maker is making a market in our stock at present.Because we have not had an active trading market for our common stock, however, we have set an offering price for these securities of $0.02 per share.If our common stock becomes actively traded on the OCTBB, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. If our common stock becomes actively traded on the OTCBB, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. The purchase of the securities offered through this prospectus involves a high degree of risk.See section entitled “Risk Factors” starting on page 9. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The Date of This Prospectus is:August 9, 2010 3 Table of Contents Table of Contents SUMMARY 6 RISK FACTORS 8 RISKS ASSOCIATED WITH OUR FINANCIAL CONDITION 8 Because our auditor has issued a going concern opinion regarding our company, there is an increased risk associated with an investment in our company. 8 Because we have a limited operating history, it is difficult to evaluate your investment in our stock. 8 RISKS ASSOCIATED WITH OUR BUSINESS MODEL 9 Because we have not established the Jumpkicks brand name, and our products and name have little, if any, name recognition, we may be prevented from generating revenues which will reduce the value of your investment. 9 Because our prior domain name jumpkicks.com is no longer owned by us, a competitor may purchase that domain name and start a competing website. 9 Because we conduct our business through verbal agreements with consultants and arms-length third parties, there is a substantial risk that such persons may not be readily available to us and the implementation of our business plan could be impaired. 9 Because we do not have exclusive agreements with the third party manufacturers that will manufacture our products, we may be unable to effectively distribute our products or distribute them at all, which would adversely affect our reputation and materially reduce our revenues. 9 If we are unable to gauge trends and react to changing consumer preferences in a timely manner, our sales will decrease. 10 Because our business model includes forming business alliances with third party businesses, and there is no guarantee that we will be able to find such like-minded “Strategic Partners,” we may be unable to pursue our intended course of business, and our business may fail. 10 If we are unable to deliver our products on time to our consumers’ specifications, we could suffer lost sales. 10 If we are unable to successfully manage growth, our operations could be adversely affected. 10 If we are unable to succeed in marketing, making sales and maintaining a large enough customer base to support our business operations, we will be unable to achieve profitable operations, and our business may fail. 11 If new competitors enter the market and emulate our business model, our sales and profitability may be negatively materially impacted. 11 If we are unable to continually upgrade and expand our systems, our business will fail. 11 Because we are dependent on third parties, should those services be interrupted or become more costly, we may experience a material adverse effect on the acceptance of our brand and on our business, financial condition, and operating results. 12 Because we rely heavily upon third-party telecommunications providers, any disruption in that telecommunication will have adverse effects on our business operations. 12 If there are events or circumstances affecting the reliability and security of the Internet, access to our product and/or the ability to safeguard confidential information could be impaired causing a negative effect on the financial results of our business operations. 12 If we cannot develop or expand our site infrastructure reasonably, effectively, or in a timely manner, we may suffer a loss in business. 13 Because the industry is dependent upon general economic conditions and uncertainties, future developments could result in a material adverse effect on our business. 13 4 Table of Contents Because the e-commerce market is subject to cyclical variations, those variations may have a material adverse effect on our business. 13 If international events delay or prevent the delivery of products to our customers, we may be materially adversely affected, and our business may fail. 14 RISKS ASSOCIATED WITH MANAGEMENT AND CONTROL PERSONS 14 Because our management is inexperienced in operating martial arts supply Web Site, our business plan may fail. 14 Because our management has only agreed to provide their services on a part-time basis, they may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail. 14 If we are unable to hire and retain key personnel, we may not be able to implement our business plan. 15 Because our president, Mr. Richard Douglas, owns 92.08% of our outstanding common stock, investors may find that corporate decisions influenced by Mr. Douglas are inconsistent with the best interests of other stockholders. 15 RISKS RELATED TO LEGAL UNCERTAINTY 15 If our products are found to cause injury, have defects, or fail to meet industry standards, we will incur substantial litigation, judgment, product liability, and product recall costs, which will increase our losses and negatively affect our brand name reputation and product sales. 15 Even though we are not manufacturing the products ourselves, if any of the products we sell infringe on the intellectual property rights of others, we may find ourselves involved in costly litigation, which will negatively affect the financial results of our business operations. 16 If we are not granted full protection for property rights over our name and trademark, we may have difficulty safeguarding our name or the public’s identification of our brand resulting in a potential loss of any competitive advantage. 16 New legislation, including the Sarbanes-Oxley Act of 2002, may make it more difficult for us to retain or attract officers and directors. 17 RISKS RELATED TO OUR SECURITIES 17 If a market for our common stock does not develop, shareholders may be unable to sell their shares. 17 If the selling shareholders sell a large number of shares all at once or in blocks, the market price of our shares would most likely decline. 17 If we issue shares of preferred stock with superior rights than the common stock registered in this prospectus, it could result in the decrease the value of our common stock and delay or prevent a change in control of us. 17 If our common stock is quoted on the over-the-counter bulletin board or traded and a public market for our common stock develops, short selling could increase the volatility of our stock price. 18 Because we do not expect to pay dividends for the foreseeable future, investors seeking cash dividends should not purchase our common stock. 18 Because we will be subject to the “Penny Stock” rules once our shares are quoted on the over-the-counter bulletin board, the level of trading activity in our stock may be reduced. 18 If our shares are quoted on the over-the-counter bulletin board, we will be required to remain current in our filings with the SEC and our securities will not be eligible for quotation if we are not current in our filings with the SEC. 18 FORWARD-LOOKING STATEMENTS 19 USE OF PROCEEDS 19 DETERMINATION OF OFFERING PRICE 19 DILUTION 19 SELLING SHAREHOLDERS 20 PLAN OF DISTRIBUTION 23 LEGAL PROCEEDINGS 24 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 24 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 26 DESCRIPTION OF SECURITIES 26 INTERESTS OF NAMED EXPERTS AND COUNSEL 30 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 30 ORGANIZATION WITHIN THE LAST FIVE YEARS 30 DESCRIPTION OF BUSINESS 31 DESCRIPTION OF PROPERTY 35 PLAN OF OPERATION 35 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 40 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 40 EXECUTIVE COMPENSATION 42 FINANCIAL STATEMENTS 45 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS 46 AVAILABLE INFORMATION 46 5 Table of Contents Summary We were incorporated as Jumpkicks, Inc. (“Jumpkicks”) in the State of Delaware on August 3, 2007. We are engaged in the business of online retailing. Specifically, we have purchased and are developing a martial arts Internet Site, (the “Site”). The Site can be accessed via the following URL domain addresses: www.jumpkicks.net, www.jumpkicks.org, www.jumpkicks.us, and www.jumpkicks.info. Through the Site, we provide content of interest to martial artists and sell products, such as uniforms, t-shirts, protective equipment, mats, and other equipment and accessories of interest to martial arts practitioners and instructors. We draw martial arts students and practitioners to our site by positioning ourselves as a source of martial arts knowledge. We anticipate that a certain percentage of visitors to our Site will become retail customers, purchasing the equipment we display in our online catalog. We currently offer discounted retail pricing to individual martial arts practitioners and students. In the future, we intend to provide equipment to instructors, studio owners, and others who are in the business of retailing martial arts equipment. We are a development stage company and have not generated significant sales to date. As of April 30, 2010, we had $261 in current assets and current liabilities in the amount of $44,034. Accordingly, we had a working capital deficit as of April 30, 2010 of $43,773. Since our inception through April 30, 2010, we have incurred a net loss of $68,058. We currently have negative liquidity, and have not completed our efforts to establish a stabilized source of revenues sufficient to cover operating costs over an extended period of time, which according to our auditors, raises substantial doubt about our ability to continue as a going concern. Management anticipates that we will be dependent, for the near future, on additional investment capital to fund operating expenses. We intend to position ourselves so that we may be able to raise additional funds through the capital markets. In light of management’s efforts, our auditors have expressed doubt that we will be successful in this or any of our endeavors or become financially viable and continue as a going concern. Our offices are located at 632 Marsh Creek Court, Henderson, Nevada 89002, and our telephone number is (800) 886-0684. Information contained on our Web Site is not part of this registration statement. 6 Table of Contents The Offering Securities Being Offered Up to 860,000 shares of our common stock, which includes all issued and outstanding shares with the exception of those held by our President, CEO and director, Mr. Richard Douglas. Offering Price The offering price of the common stock is $0.02 per share. We are quoted on the OTCBB under the symbol “JKIK” but do not currently have an active trading market and no market maker is making a market in our stock.If our common stock becomes so traded and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders.The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. Minimum Number of Shares To Be Sold in This Offering None Securities Issued and to be Issued 10,860,000 shares of our common stock are issued and outstanding as of the date of this prospectus. Our President, CEO and director, Mr. Richard Douglas, owns 92.38% of the common shares of our company and therefore has substantial control.All of the common stock to be sold under this prospectus will be sold by existing shareholders.There will be no increase in our issued and outstanding shares as a result of this offering. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. Summary Financial Information Balance Sheet Data As of April 30, 2010 (Unaudited) As of October 31, 2009 (Audited) As of October 31, 2008 (Audited) Cash $ 111 $ $ Total Assets $ 3,176 $ $ Liabilities $ 44,034 $ $ Total Stockholders’ Deficit and Equity
